Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-Final Rejection

The Status of Claims:
Claims 1-12 are pending. 
Claims 1-12 are rejected.
Claims 1-3, 6-8, 11-12 are objected. 


DETAILED ACTION
1. 	Claims 1-12 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/CN2019/086094 05/09/2019, which claims a foreign priority document, CHINA 201810637196.3 06/20/2018.
, ..  
    Drawings
3.         None.. 
        IDS
4.          The IDS filed on 5/6/2020 has been reviewed by the examiner. 


Claim Objections
Claims 1-3, 6-8, 11-12 are objected to because of the following informalities:  
In claims 1-3, 6-8, 11-12, the phrase” a (the) compound pharmaceutical composition “  is recited.  This expression is grammatically improper. Appropriate correction is required.
In claim 1, the limitation “the pharmaceutically active ingredient is composed of tofacitinib and crisaborole” is recited.  This expression is grammatically improper because of the lack of the expression of plurality for the ingredient.. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3-5  and 8-10 provide for the use of the compound for the pharmaceutical composition , but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 3-5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Examples of second active agents that are contem­plated in combination with crisaborole include but are not limited to:
Topical formulations of JAK kinase inhibitors such as Tofacitinib, JTE-052, Baricitinib, and Upadacitinib
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant et al (US 2017/0152273 A1).
Applicant claims the followings:

2. The compound pharmaceutical composition according to claim 1, wherein a weight ratio of tofacitinib and crisaborole is 1: 8 to 8: 1.  
3. (A use of the compound pharmaceutical composition according to claim 1 [[or 2]] for preparing a drug for treating skin inflammatory diseases.  
4. The use according to claim 3, wherein the skin inflammatory diseases are allergic dermatitis, urticaria, atopic dermatitis, seborrheic dermatitis, or contact dermatitis.  
5. The use according to claim 3, wherein the skin inflammatory diseases are inflammatory skin reactions caused by psoriasis or systemic lupus erythematosus.  
6. The compound pharmaceutical composition according to claim 1 [[or 2]], having a dosage form of an external preparation.  
7. The compound pharmaceutical composition according to claim 6, wherein the dosage form of the external preparation is cream, gel, foam, powder, tincture, lotion, spray or patch. Page 3 of 5Application No.:  
8. A use of the compound pharmaceutical composition according to claim 2 for preparing a drug for treating skin inflammatory diseases.  
9. The use according to claim 8, wherein the skin inflammatory diseases are allergic dermatitis, urticaria, atopic dermatitis, seborrheic dermatitis, or contact dermatitis.  
10. The use according to claim 8, wherein the skin inflammatory diseases are inflammatory skin reactions caused by psoriasis or systemic lupus erythematosus.  
11. The compound pharmaceutical composition according to claim 2, having a dosage form of an external preparation.  
12. The compound pharmaceutical composition according to claim 11,

Determination of the scope and content of the prior art

Merchant et al discloses topical pharmaceutical formulations containing crisaborole as in the instant Claim 1 (in part), and methods of treat­ing inflammatory conditions with these formulations in the followings 
These formulations are useful in the treatment and/or prevention of atopic dermatitis and/or psoriasis as in the instant Claims 3-5, 8-10 (see page 1, a paragraph#0026)
crisaborole include but are not limited to: (see page 2, a paragraph#0034)
Topical formulations of JAK kinase inhibitors such as Tofacitinib, as in the instant Claim 1 (in part),  JTE-052, Baricitinib, and Upadacitinib (see page 1, a paragraph#0037)

    PNG
    media_image1.png
    471
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    638
    642
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    322
    648
    media_image3.png
    Greyscale

(see from page 19, a pargraph#0489 to page 20, a paragraph#0496) as in the instant Claims 6 and 11

    PNG
    media_image4.png
    79
    504
    media_image4.png
    Greyscale
 as in the instant Claims 7 and 12
(see page 22, a paragraph#0521) as in the instant Claim 1

    PNG
    media_image5.png
    267
    674
    media_image5.png
    Greyscale

(see page 25, a paragraph#0566)



The instant invention, however, differs from the prior art in that  the claimed pharmaceutical composition comprising tofacitinib and crisaborole  is not exemplified and the weight ratio of tofacitinib and crisaborole being 1: 8 to 8:1 is also unspecified in the prior art 

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Merchant et al art is that the Merchant et al does not expressly exemplify the claimed pharmaceutical 

Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claim 1,  with respect to the lack of exemplifying the claimed pharmaceutical composition comprising tofacitinib and crisaborole, the prior art does mention that  the example of second active agents in combination with crisaborole does include one of JAK kinase inhibitors such as Tofacitinib, (see page 1, paragraphs#0034 and 0037) for the topical formulation.. So,  if the skilled artisan in the art had desired to develop a pharmaceutical formulation containing both ingredients crisaborole and Tofacitinib, it would have been obvious to the skilled artisan in the art to be motivated to combine Tofacitinib with crisaborole for the treatment of the skin inflammation such as atopic dermatitis.. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
Regarding the instant Claim 2,  with respect to the lack of teaching the weight ratio of tofacitinib and crisaborole, the prior art are silent about it.. However, the limitation of a composition claim with respect to the ratio between the two ingredients does not impart patentability to the composition when such a value is one of those which would be determined by one of ordinary skill in the field  of a pharmaceutical science in achieving optimum condition for an effective treatment of a patient.. The the weight ratio of tofacitinib and crisaborole in the pharmaceutical formulation  is well-

Regarding the instant Claims 19-20,  with respect to the lack of teaching the patient having a burned wound, the prior art is silent about it. However, it is a well-known fact that burns can cause major complications, such as infection and deforming scar formation; burn wounds induce an excessive inflammatory response.  Mitsuaki et al does mention that the formula containing Vitamin E acetate can alleviate any inflammation which may include a patient with a burned skin. So, if the skilled artisan in the art had desired to develop the formula  containing at least Vitamin E acetate for the patient with a burned skin, it would have been obvious to the skilled artisan in the art to be motivated to do so. This is because such a manipulation would expect to be within the purview of the skilled artisan in the art. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Merchant expressly discloses topical pharmaceutical formulations containing crisaborole and methods of treating inflammatory conditions such as atopic dermatitis and/or psoriasis with these formulations. furthermore, it does teach that the example of second active agents in combination with crisaborole does include Tofacitinib, (see page 1, paragraphs#0034 and 0037)  as one of JAK kinase inhibitors for the topical formulation.. So,  if the skilled artisan in the art had desired to develop a pharmaceutical formulation containing both ingredients crisaborole and Tofacitinib, it would have been obvious to the skilled artisan in the art to be motivated to combine Tofacitinib with crisaborole for the treatment of the skin inflammation such as atopic dermatitis.. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.

Conclusion
Claims 1-12 are rejected. 
Claims 1-3, 6-8, 11-12 are objected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/28/2021